Citation Nr: 0740186	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  98-12 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Dannie B. Johnson


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from September 1941 to June 
1945. He died in January 1996. The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to service connection 
for the cause of the veteran's death. 

The issue was remanded in October 2004, September 2005, and 
January 2007 Board decisions, in part, to notify and assist 
the appellant in the development of her claim.  

Appellant was scheduled for personal hearings at the RO in 
November 1998, and June 1999.  In addition she was scheduled 
for a Travel Board hearing in July 2000.  However she failed 
to report for all three hearings.


FINDINGS OF FACT

1. In a January 1997 decision the RO denied entitlement to 
service connection for the cause of the veteran's death, 
essentially on the basis that the veteran's death was by 
natural causes and not shown to be related to service; notice 
of such denial was furnished to the applicant, but she did 
not appeal.

2. The evidence associated with the claims file subsequent to 
the January 1997 rating decision is neither cumulative nor 
redundant and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran died in January 1996; his death certificate 
indicated that the immediate cause of death was 
cardiopulmonary arrest due to carcinoma of the prostate.  
Another significant condition contributing to death but not 
related to the cause of death was a cerebral vascular 
accident.

4. During his lifetime the veteran was service connected for 
residuals of a right leg fracture evaluated as 30 percent 
disabling.

5. A service connected disability did not contribute 
substantially or materially to his death or aid or lend 
assistance to the production of death.


CONCLUSIONS OF LAW

1.  The January 1997 decision denying entitlement to service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 
(2007).

2. The evidence submitted since the January 1997 rating 
decision is new and material, and the claim of entitlement to 
service connection for the cause of the veteran's death is 
reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2000).

3. A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in August 2003, 
September 2005, and May 2007 correspondence of the 
information and evidence needed to substantiate and complete 
a claim.  This included notice of what part of that evidence 
is to be provided by the claimant and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim.  Through the aforementioned 
correspondence the claimant was told of the bases of the 
prior denial and what was specifically required from her to 
reopen her claim.  She has been provided notice of the 
evidence necessary to substantiate her claim based on a 
disorder which is not service connected.

VA informed the claimant of the need to submit all pertinent 
evidence in her possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.
 
I.  New and material evidence

Criteria

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7105. The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

As pertinent to this case, Title 38, Code of Federal 
Regulations, Section 3.156(a) (2000) provides that new and 
material evidence means evidence which was not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration. 
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, be "so significant that it must be considered in 
order to fairly decide the merits of the claim."

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo. If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant. Further analysis, beyond consideration of whether 
the evidence received is new and material is neither required 
nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

Analysis

The RO denied the issue of entitlement to service connection 
for the cause of the veteran's death in January 1997 because 
the death certificate submitted listed the cause of death as 
natural causes.  There was no evidence submitted as to any 
specific cause of death or that any injury or condition of 
service caused or contributed to the veteran's death.  The 
appellant did not appeal. 

The evidence on file at the time of the January 1997 RO 
decision included service medical records.  The available 
post service medical records showed that the veteran was a 
long term resident of a nursing care facility.  A VA medical 
center hospitalization record dated from October 1990 to 
January 1991 revealed that the veteran was hospitalized and 
underwent several procedures.  The diagnoses were cerebral 
vascular accident, gouty arthritis, seizure disorder, lactose 
intolerance, septicemia, and malnutrition.  He was returned 
to the nursing home after treatment.  No signs or symptoms of 
cardiopulmonary arrest or prostate cancer were noted in this 
report. 

The evidence of record received since the January 1997 RO 
decision consists of a second death certificate which listed 
the primary cause of death as cardiopulmonary arrest due to 
carcinoma of the prostate.  A cerebral vascular accident was 
listed as contributing to death but not related to the cause 
of death.  Also submitted were final treatment records 
consisting of a January 1996 Center for Nursing and 
Rehabilitation Nursing Home record, an Interfaith Medical 
Center triage record, and a VA Medical Center emergency room 
report, noting the veteran was found nonresponsive and 
apparently not breathing in his nursing home bed.  He was 
brought to the Interfaith Medical Center and then to the VA 
Medical Center emergency room by ambulance where he was 
pronounced dead on arrival.

The cause of death shown in the second death certificate, and 
the final treatment records were not available at the time of 
the January 1997 decision.
This evidence is new and material and was not previously 
submitted to agency decisionmakers.  It bears "directly and 
substantially" upon the specific matter under consideration 
and is "so significant that it must be considered in order to 
fairly decide the merits of the claim."  To fairly assess the 
evidence, the claim must be re-opened and reviewed on the 
basis of the entire record. Accordingly, the claim is re-
opened. 38 U.S.C.A. § 5108.

II.  Service connection for the cause of death

Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that the 
service-connected disability was either the principal or a 
contributory cause of death. For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death. For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  The debilitating effects of a 
service-connected disability must have made the decedent 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death. See 
Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection may be granted for a disorder incurred or 
aggravated during the veteran's active duty service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be granted for heart disease and for 
prostate cancer if either disorder was compensably disabling 
within one year of the veteran's separation form active duty. 
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2007).

Analysis

The appellant seeks service connection for the cause of the 
veteran's death. In pertinent part, it is argued that the 
veteran's cardiopulmonary arrest due to carcinoma of the 
prostate which caused his death was related to his service 
during World War II.  She also contends, in essence, that the 
veteran inhaled gases during service during service and 
constantly complained of various illnesses which caused or 
contributed to the veteran's death.

The death certificate indicates that the veteran died in 
January 1996.  The immediate cause of death was 
cardiopulmonary arrest due to carcinoma of the prostate.  A 
cerebral vascular accident was listed as contributing to 
death but not related to the cause of death.

Service medical records do not show a complaint, finding, or 
diagnoses of prostate cancer, heart disease, or 
cerebrovascular accident.  A review of the evidence reveals 
he was treated for a cerebral vascular accident in October 
1990 to January 1991, almost 46 years after separation from 
service.  Other medical treatment records of file are his 
final death summaries.  There is no medical evidence of 
prostate cancer until his final hospitalization.  

No medical evidence has been submitted to suggest any 
relationship between service and the veteran's cause of 
death.  The veteran was service connected only for a right 
leg fracture at the time of his death, and there is no 
medical evidence linking that disorder to his death.  
Therefore, service connection for cause of death is not 
warranted.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).

The Board recognizes the appellant's sincere belief that the 
veteran's death was related in some way to his experience in 
service. Nevertheless, in this case, the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between the decedent's death and his active military service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). As the 
conditions which caused or contributed to the veteran's death 
were not shown in service, and the records contain no 
indication of a possible link between his death and active 
military service, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death. 

The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits. Therefore, 
the claim is denied.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for cause of 
death.

Entitlement to service connection for cause of death is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


